Citation Nr: 0901709	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed otitis 
media manifested as recurrent left ear infection.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed post-
traumatic stress syndrome (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for claimed otitis media 
manifested as recurrent left ear infection is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated tinnitus is shown as likely as 
not due to exposure to acoustic trauma during the veteran's 
period of active service, to include combat-related elevated 
noise levels during his period of active service in World War 
II.  


3.  The veteran is not currently shown to have a diagnosis of 
PTSD due to any event or incident of his active service.  



CONCLUSIONS OF LAW


1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for tinnitus.  

With regard to the claim of service connection for claimed 
PTSD, the RO sent the veteran a letter in November 2005 
informing him that to establish entitlement to service 
connection the evidence must show that the condition has 
existed from active service to the present time.  

The letter described the types of medical and lay evidence 
that would help to support a decision, and asked the veteran 
to identify the holders of such information and to provide VA 
with appropriate authorization to procure it.  

Then, in October 2006, during the pendency of the appeal, the 
RO sent the veteran a letter in regard to an unrelated claim 
for service connection (for left side face numbness) that 
informed him that to establish entitlement to service 
connection the evidence must show three things: an injury in 
active service or a disease that began in or was made worse 
during active service, or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran had ample opportunity to respond before the 
issuance of the May 2007 Statement of the Case (SOC) 
concerning service connection for PTSD. 

In July 2006, the RO also sent the veteran a VA questionnaire 
entitled Statement in Support of a Claim for Service 
Connection for PTSD requesting specific details regarding the 
claimed stressors.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim of service connection.  

The November 2005 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The Board finds that the November 2005 RO letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the rating decision.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in May 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In a March 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records are not available and 
are presumed destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  However, the file includes 
medical records from those VA and non-VA medical providers 
that the veteran identified as having relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The veteran was afforded a VA audiological examination in 
June 2006 for the express purpose of determining whether his 
claimed tinnitus disorder is due to active service.  

The veteran has not been afforded a VA examination in 
connection with his claim of service connection for PTSD.  
However, a medical examination is not required because the 
veteran has not presented evidence of a current disability or 
a nexus with an in-service stressor.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

With regard to both claims discussed hereinbelow, the 
veteran's service medical records are unavailable and are 
presumed destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  

The Board has a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where service records are presumed destroyed while in custody 
of the government. O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Although the Board's duty to consider the benefit-of-the-
doubt rule, to assist the veteran in developing his claim, 
and to explain its decision is heightened, the benefit-of-
the-doubt standard is not heightened.  Ussery v. Brown, 8 
Vet. App. 64 (1995).


Service Connection for Claimed Tinnitus

With regard to the claim of service connection for tinnitus, 
the Board notes that the veteran is currently service 
connected for bilateral hearing loss.  

In June 2006, the veteran underwent a VA audiological 
evaluation.  The examiner reviewed the veteran's relevant 
medical history, including his subjective complaints of 
having sand blown into his ear during basic training.  

The veteran also described in-service noise exposure while 
serving with an anti-aircraft artillery unit.  He denied 
post-service noise exposure.  The veteran sought treatment 
during service and following service, once per month, for 
left ear infections.  

The examiner noted occasional bilateral tinnitus, which was 
not present at the time of the evaluation.  The examiner 
opined that it was at least as likely as not that the 
veteran's hearing loss began during active service.  However, 
she did not provide an opinion on the likely etiology of the 
reported tinnitus.  

In support of his claim, the veteran has consistently 
reported that he first injured his left ear during basic 
training and has had recurrent pain and infections since 
service.  

The record also includes a January 2006 buddy statement.  The 
buddy explained that he drove the veteran to see a medic 
during service when the veteran was having ear trouble.  

He also explained that when he and the veteran served during 
World War II (WWII) on Omaha Beach in Normandy, France, they 
had to dig foxholes since bombs were dropping around them.  
The buddy statement also asserted that the veteran's ear 
problems started during service and got worse overseas.  

The Board finds that these lay statements are credible and 
are competent evidence in support of the service connection 
claim for tinnitus.  

First, the veteran's service records confirm that he 
participated in ground combat during WWII.  Therefore, his 
assertions of being exposed to acoustic trauma during service 
are accepted.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 
392-94 (Fed. Cir. 1996).  

Plus, since service medical records are presumed destroyed, 
the veteran is competent to report on factual matters about 
which he had firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Further, the veteran's reports of exposure to acoustic trauma 
in service are internally consistent.  For instance, medical 
treatment reports from his treating physician show that the 
veteran reported a 1945 injury to the left ear secondary to 
sand in the external auditory canal back in February 1990.  
(This was subsequently corrected to show the injury as 
occurring in 1943.)  

Finally, tinnitus is an ear disorder that can be subjectively 
reported by a veteran but is not verifiable on examination.  
Therefore, the United States Court of Appeals for Veterans 
Claims (Court) has determined that the symptoms 
characteristic of tinnitus are capable of lay observation. 
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

For these reasons, the Board finds that the evidence of 
record showing acoustic trauma in service is consistent with 
service causation for tinnitus.  Accordingly, by extending 
the benefit of the doubt to the veteran,. service connection 
for tinnitus is warranted.  



Service Connection for Claimed PTSD

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the medical evidence of record shows that the 
veteran is not competently diagnosed with PTSD.  The Board 
emphasizes that Congress has specifically limited entitlement 
to service connection for disease or injury where such 
incidents have resulted in a disability. See 38 U.S.C.A. § 
1131.  

Thus, without medical evidence establishing a current 
disability upon which to predicate a grant of service 
connection, there can be no valid claim service connection. 
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In any event, although the veteran has verified combat, as 
noted, he has not identified any stressors related to that 
combat.  He was requested by VA in July 2006 to provide 
written information on his service stressors, but responded 
by providing information not relevant to his PTSD claim.  

Therefore, the remaining elements of a claim of service 
connection for PTSD are also not satisfied.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim of service connection for PTSD.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for tinnitus is granted.  

Service connection for post-traumatic stress disorder is 
denied.  



REMAND

After a careful review of the record, the Board finds that 
the veteran's claim of service connection for claimed 
recurrent otitis media manifested as recurrent left ear 
infection must be remanded for further action.

The veteran has indicated in statements to VA that sand blew 
into his ears during basic training.  He reports that sought 
treatment while in service and has had recurrent ear 
infections since discharge.  

As noted, the veteran's service medical records are 
unavailable and are presumed destroyed by a fire at the 
National Personnel Records Center (NPRC) in 1973.  Therefore, 
his reports of experiencing pain during service, reporting to 
sick call, and undergoing treatment are competent evidence.  
See Washington, 19 Vet. App. at 368.  

The post-service medical evidence includes a September 2005 
treatment note in which the veteran's treating physician 
documented the veteran's complaints of intermittent left ear 
pain.  

Also, the veteran's treating physician recorded in his 
treatment notes that the veteran's past medical history 
includes a 1943 injury to the left ear and subsequent 
recurrent otitis externa.  This notation does not appear to 
be a definitive diagnosis.  

In short, the evidence shows (1) competent evidence of 
continuous symptoms since service; (2) evidence establishing 
that an event, injury, or disease occurred in service; and 
(3) an indication that the persistent or recurrent symptoms 
of a disability may be associated with the veteran's service.  
Since the record otherwise lacks sufficient competent 
evidence upon which the Board can make a decision, remand for 
a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a physician at an appropriate VA medical 
facility to determine the nature and likely etiology of the 
claimed left ear recurrent otitis media.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the veteran 
or death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  In particular, the Board notes that private treatment 
records show that the veteran received treatment from a 
private ENT physician(s).  However, those treatment records 
are not currently associated with the claims file.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the remaining issue is REMANDED to the RO  for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
remanded claim, such as treatment records 
from the veteran's private ENT physician. 
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a physician to 
determine the nature and likely etiology 
of the claimed recurrent left ear otitis 
media.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran currently 
has a left ear disorder to include otitis 
media (but excluding hearing loss or 
tinnitus) that was incurred during the 
veteran's active service or is otherwise 
consistent with the veteran's reports of 
an injury during active service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical evidence, 
including all pertinent private and VA 
records, and lay evidence of record.  If 
the examiner cannot provide such an 
opinion without resorting to speculation 
he or she should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for the claimed recurrent left 
ear otitis media in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


